DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Request for Continued Examination filed on 10-05-2022. As directed, claim 1 has been amended, claim 21 has been newly added, and claim 13 has been previously cancelled. Thus, claims 1-12 and 14-21 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-05-2022 has been entered.

Response to Amendment
Applicant has previously deleted the reference numeral 136 in Figure 2A. The outstanding drawing objection is hereby withdrawn.
Applicant has deleted an erroneous comma in cancelled claim 13. The previously held claim objection is hereby withdrawn.

Response to Arguments
Applicant argues (see Remarks as filed bottom of page 6 through the top of page 7) that none of Fuhr, Tsai, or Lue disclose or teach the currently construed language of claims 1 and 11 which require “a rotatable motor output shaft, a helical cam operatively coupled to the motor output shaft,” and thus the claims are patentably distinct over the cited art. 
Examiner respectfully disagrees. As a first note, the language of claim 11 does not currently require the motor output shaft nor the helical cam recited in claim 1, and claim 21, while requiring the motor output shaft, does not require the helical cam. As claim 11 has not bee amended in the reply, and no additional arguments have been presented with respect to the language of claim 11, the rejection of claims 11-12, and 14-20 will be maintained herein. Further, as claim 21 has been newly added, the limitations set forth in claim 21 will be addressed for the first time herein. Finally, claim 1 was previously rejected using the combination of Fuhr, Tsai, and Lue. It has been conceded, in the final Office action dated 07-07-2022, that Fuhr fails to disclose certain elements of claim 1 including a motor in the housing, and a range of 10-20 Hertz for the delivered shockwave. Examiner concedes in the present Office action that Fuhr additionally fails to disclose “a rotatable motor output shaft, a helical cam operatively coupled to the motor output shaft,” as recited in claim 1. However, in the final Office action, Tsai was relied on to substitute the solenoid assembly disclosed by Fuhr (see Fuhr at paragraph 44, lines 1-23) with a motor assembly contained in a housing of a massager for the purpose of using a DC motor that is more energy efficient and weighs less than a solenoid actuator (see Tsai at paragraph 34, lines 1-15). Tsai further includes the newly recited limitations of claim 1 such that Tsai’s treatment device (100) includes a motor (114) within the housing (110) (paragraph 34, lines 1-14; Fig. 8) and having a rotatable motor output shaft (120) (paragraph 39, lines 1-8) and a helical cam (144) operatively coupled to the motor output shaft (120) (paragraph 39, lines 1-12, 138 includes helical ramping component 144; Fig. 13). Thus, given that Tsai teaches that a DC motor assembly is more energy efficient and lighter than a solenoid actuator (paragraph 34, lines 5-14), it would have been obvious to one of ordinary skill in the art to substitute the solenoid actuator of Fuhr with the motor assembly taught by Tsai.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, line 3 introduces “a helical cam” which renders the claim indefinite because it is unclear whether this newly introduced helical cam is the same helical cam introduced in claim 1, from which claim 2 depends, or an additional helical cam. For the purposes of examination, the helical cam of claim 2 will be interpreted to be the same helical cam as introduced in claim 1.
Claims 3-4 are rejected by virtue of their dependency on claim 2.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
-A “striking element” as recited in claims 1, 4, and 10.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr (US 2014/0031866) in view of Tsai (US 2009/0270915) and Lue (US 2020/0268599).
Regarding claim 1, Fuhr discloses a treatment device (10) (paragraph 36, lines 1-4; Fig. 1) comprising: 
a housing (12) having a longitudinal axis extending between a proximal end and a distal end (paragraph 36, lines 1-5; see annotated Fig. 2 below); 
a striking element (86 or 89) disposed within the housing (12) and operatively driven by a solenoid (82) to move along the longitudinal axis (paragraph 44, lines 1-23; Fig. 3); 
a tip (40) disposed adjacent the distal end (paragraph 39, lines 1-5; Fig. 1 shows that cushioned piece 98 of the tip assembly 40 is positioned at the distal end); 
and a nose cone disposed about at least a portion of the tip (40), the tip (40) being moveable within the nose cone along the longitudinal axis (paragraph 39, lines 1-12; paragraph 48, lines 1-8; see annotated Fig. 5 below); 
wherein movement of the striking element (89) results in contact with the tip (40) to create a shock wave (see paragraph 45, lines 1-15; paragraph 25 and Fig. 15 discuss and represent the shockwave profile generated by the device).

    PNG
    media_image1.png
    380
    472
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    462
    697
    media_image2.png
    Greyscale

Fuhr fails to disclose a motor in the housing, a rotatable motor output shaft, and a helical cam, and further fails to disclose that the shockwave is between 10 and 20 hertz.
However, Tsai teaches a treatment device (100) (paragraph 33, lines 1-4) that includes a motor (114) within the housing (110) (paragraph 34, lines 1-14; Fig. 8; further paragraph 43, lines 1-15 discuss the transfer of reciprocal movement throughout the device such that a force transfer pin moves a plunger and a tip based on impact from the motor assembly) and having a rotatable motor output shaft (120) (paragraph 39, lines 1-8) and a helical cam (144) operatively coupled to the motor output shaft (120) (paragraph 39, lines 1-12, 138 includes helical ramping component 144; Fig. 13). Tsai further discloses that a DC motor is more energy efficient and weighs less than a solenoid actuator (see paragraph 34, lines 5-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Fuhr with the motor assembly taught by Tsai in order to arrive at a treatment device that employs a motor substituted for a solenoid as suggested by Tsai in order to make the device more energy efficient and lightweight. 
Currently modified Fuhr fails to disclose that the shock wave occurs at a frequency between 10 and 20 hertz.
However, Lue teaches that a clinically acceptable range of shock wave frequency to deliver to a patient is 1-10 Hz (paragraph 59, lines 4-6).
The range of 1-10 hertz disclosed by Lue overlaps the claimed range of 10-20 hertz. In the case where the prior art discloses a range that overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of modified Fuhr to deliver a shock wave between 1 and 10 hertz which Lue teaches is a clinically acceptable range for shock wave application.
Regarding claim 2, Fuhr in view of Tsai and Lue disclose the treatment device of claim 1, as discussed above.
Currently modified Fuhr fails to disclose the device further comprising a driveshaft operatively coupled to the motor; a compression spring at least partially disposed about the driveshaft; and a helical cam disposed adjacent the compression spring, the helical cam having a first flat end and a second end having at least one discontinuity.
However, Tsai teaches a driveshaft (138) operatively coupled to the motor (114) (paragraph 38, lines 1-15; Fig. 13);
	a compression spring (146) at least partially disposed about the driveshaft (138) (paragraph 40, lines 1-8; Fig. 9, a spring sleeves thrusting mechanism 138);
	a helical cam (144) disposed adjacent the compression spring (146), the helical cam (144) having a first flat end and a second end having at least one discontinuity (142) (paragraph 39, lines 7-14; paragraph 40, lines 1-4; Fig. 13). Tsai further discloses that a DC motor is more energy efficient and weighs less than a solenoid actuator (see paragraph 34, lines 5-14).


    PNG
    media_image3.png
    467
    722
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Fuhr with the additional components of the motor assembly taught by Tsai in order to arrive at a treatment device that employs a motor substituted for a solenoid as suggested by Tsai in order to make the device more energy efficient and lightweight. 
Regarding claim 3, Fuhr in view of Tsai and Lue disclose the treatment device of claim 2, as discussed above.
Modified Fuhr further discloses wherein the striking element (86 of Fuhr, see analogous element 138 of Tsai) is the driveshaft (138 of Tsai) (paragraph 39, lines 1-14; Fig. 13).
Regarding claim 4, Fuhr in view of Tsai and Lue disclose the treatment device of claim 2, as discussed above.
Modified Fuhr further discloses wherein the driveshaft (138 of Tsai) actuates the striking element (89 of Fuhr, see analogous element 152 of Tsai) (Tsai: paragraph 41, lines 3-10; Fig. 8).
Regarding claim 5, Fuhr in view of Tsai and Lue disclose the treatment device of claim 1, as discussed above.
Modified Fuhr discloses the further comprising a return spring (Fuhr: 70) at least partially disposed about the tip (Fuhr: 40) (Fuhr: see Fig. 4 for entirety of tip 40; Fig. 5 shows the positioning of bias element 70 about the tip; paragraph 42, lines 7-14 discuss the bias element 70, and further explain it can be configured as a spring).  
Regarding claim 6, Fuhr in view of Tsai and Lue disclose the treatment device of claim 1, as discussed above.
Modified Fuhr discloses the device further comprising a return spring (Fuhr: 70) at least partially disposed within the nose cone (Fuhr: paragraph 42, lines 7-14; see annotated Fig. 5 below).  

    PNG
    media_image4.png
    462
    697
    media_image4.png
    Greyscale

Regarding claim 7, Fuhr in view of Tsai and Lue disclose the treatment device of claim 1, as discussed above.
Modified Fuhr discloses the device further comprising an annular ring (Fuhr: 74) coupled to the tip (Fuhr: 40) (Fuhr: paragraph 42, lines 17-25; Fig. 5; see Fig. 4 for the entirety of the tip 40).  
Regarding claim 8, Fuhr in view of Tsai and Lue disclose the treatment device of claim 1, as discussed above.
Modified Fuhr disclose the device further comprising an annular ring (Fuhr: 74) integrally formed with the tip (Fuhr: 40) (Fuhr: paragraph 42, lines 17-25; Fig. 5; see Fig. 4 for the entirety of the tip 40).  
Regarding claim 9, Fuhr in view of Tsai and Lue disclose the treatment device of claim 8, as discussed above.
Modified Fuhr discloses the device further comprising a return spring (Fuhr: 70) seated about the tip (Fuhr: 40) and abutting the annular ring (Fuhr: 74) (Fuhr: paragraph 42, lines 7-25; Fig. 5; see Fig. 4 for the entirety of the tip 40).  
Regarding claim 10, Fuhr in view of Tsai and Lue disclose the treatment device of claim 9, as discussed above.
Modified Fuhr discloses the device further comprising a variable air gap disposed between the tip (Fuhr: 40) and the striking element (Fuhr: 89), the variable air gap having a length along the longitudinal axis that at least partially depends on whether the return spring (70) is compressed (Fuhr: see paragraphs 21-22 and Figs. 8-9 for discussion of the compression/tension of bias element 70 for movement of the tip; see annotated Fig. 5 below for the variable air gap).  

    PNG
    media_image5.png
    457
    736
    media_image5.png
    Greyscale


Regarding claim 11, Fuhr discloses a treatment device (10) (paragraph 36, lines 1-4; Fig. 1) comprising: 
a housing (12) having a longitudinal axis extending between a proximal end and a distal end (paragraph 36, lines 1-5; see annotated Fig. 2 below); 
a first element (tip 40) disposed at the distal end of the housing (12) (paragraph 39, lines 1-5; Fig. 1 shows that cushioned piece 98 of the tip assembly 40 is positioned at the distal end); 
a second element (86) operatively coupled to and driven by a solenoid (82) (paragraph 44, lines 1-23; Fig. 3); 
and an intermediate element (44, 89) disposed between the first element (40) and the second element (86), the intermediate element (89) being configured to move between the first element (40) and the second element (86), and to contact at least one of the first element (40) and the second element (86) wherein movement of the second element (86) results in contact with the intermediate element (89), and movement of the intermediate element (89) results in contact with the first element (40), movement of the intermediate element resulting in a shock wave (paragraph 39, lines 1-12; paragraph 45, lines 1-15; paragraph 48, lines 1-8; paragraph 25 and Fig. 15 discuss and represent the shockwave profile generated by the device).

    PNG
    media_image1.png
    380
    472
    media_image1.png
    Greyscale

Fuhr fails to disclose a motor in the housing, and fails to disclose that the shockwave is between 10 and 20 hertz.
However, Tsai teaches a treatment device (100) (paragraph 33, lines 1-4) that includes a motor (114) within the housing (110) (paragraph 34, lines 1-14; Fig. 8; further paragraph 43, lines 1-15 discuss the transfer of reciprocal movement throughout the device such that a force transfer pin moves a plunger and a tip based on impact from the motor assembly by a drive 138). Tsai further discloses that a DC motor is more energy efficient and weighs less than a solenoid actuator (see paragraph 34, lines 5-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Fuhr with the motor assembly taught by Tsai in order to arrive at a treatment device that employs a motor substituted for a solenoid as suggested by Tsai in order to make the device more energy efficient and lightweight. 
Currently modified Fuhr ails to disclose that the shock wave occurs at a frequency between 10 and 20 hertz.
However, Lue teaches that a clinically acceptable range of shock wave frequency to deliver to a patient is 1-10 Hz (paragraph 59, lines 4-6).
The range of 1-10 hertz disclosed by Lue overlaps the claimed range of 10-20 hertz. In the case where the prior art discloses a range that overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of modified Fuhr to deliver a shock wave between 1 and 10 hertz which Lue teaches is a clinically acceptable range for shock wave application.


    PNG
    media_image6.png
    516
    697
    media_image6.png
    Greyscale

Regarding claim 12, Fuhr in view of Tsai and Lue disclose the treatment device of claim 11, as discussed above.
Modified Fuhr further discloses wherein the first element (Fuhr: 40) is a tip (Fuhr: 40) (paragraph 39, lines 1-5), the second element (Fuhr element 86 substituted for 138 of Tsai) is a longitudinally translating driveshaft (Tsai: 138) (Tsai: paragraph 38, lines 1-15; Fig. 13) and the intermediate element (Fuhr: 44, 89) is a slug (Fuhr: paragraph 41, lines 1-5 and paragraph 45, lines 1-5, each of elements 44 and 89 are described and shown as disks or cylinders of material).
Regarding claim 14, Fuhr in view of Tsai and Lue disclose the treatment device of claim 11, s discussed above.
Currently modified Fuhr fails to disclose the device further comprising a compression spring at least partially disposed about the second element; and a helical cam disposed adjacent the compression spring, the helical cam having a first flat end and a second end having at least one discontinuity.  
However, Tsai teaches a second element (138) operatively coupled to the motor (114) (paragraph 38, lines 1-15; Fig. 13);
	a compression spring (146) at least partially disposed about the second element (138) (paragraph 40, lines 1-8; Fig. 9, a spring sleeves thrusting mechanism 138);
	a helical cam (144) disposed adjacent the compression spring (146), the helical cam (144) having a first flat end and a second end having at least one discontinuity (142) (paragraph 39, lines 7-14; paragraph 40, lines 1-4; Fig. 13). Tsai further discloses that a DC motor is more energy efficient and weighs less than a solenoid actuator (see paragraph 34, lines 5-14).


    PNG
    media_image3.png
    467
    722
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Fuhr with the additional components of the motor assembly taught by Tsai in order to arrive at a treatment device that employs a motor substituted for a solenoid as suggested by Tsai in order to make the device more energy efficient and lightweight. 
Regarding claim 15, Fuhr in view of Tsai and Lue disclose the treatment device of claim 11, as discussed above.
Modified Fuhr discloses the device further comprising a return spring (Fuhr: 70) at least partially disposed about the intermediate element (44, 89) (see Fig. 5 of Fuhr, bias element 70 is disposed over element 44; paragraph 41, lines 1-10; paragraph 42, lines 7-14 discuss the bias element 70, and further explain it can be configured as a spring).  
Regarding claim 16, Fuhr in view of Tsai and Lue disclose the treatment device of claim 15, as discussed above.
Modified Fuhr further discloses wherein the intermediate element (44, 89) includes a flared end (see annotated Fig. 5 below), the return spring (70) being seated about the intermediate element (44, 89) and abutting the flared end (see annotated Fig. 5 below; paragraph 42, lines 7-14 discuss the bias element 70, and further explain it can be configured as a spring).  

    PNG
    media_image7.png
    497
    826
    media_image7.png
    Greyscale

Regarding claim 17, Fuhr in view of Tsai and Lue disclose the treatment device of claim 11, as discussed above.
Modified Fuhr discloses the device further comprising a nose cone disposed over at least a portion of the first element (Fuhr: 40) and at least a portion of the intermediate element (Fuhr: 44, 89; see annotated Fig. 5 below).  

    PNG
    media_image8.png
    516
    697
    media_image8.png
    Greyscale

Regarding claim 18, Fuhr in view of Tsai and Lue disclose the treatment device of claim 11, as discussed above.
Modified Fuhr further discloses wherein the first element (Fuhr: 40) is a tip (Fuhr: 40) that has an annular ring (Fuhr: 74) integrally formed therewith (Fuhr: paragraph 42, lines 17-25; Fig. 5; see Fig. 4 for the entirety of the tip 40).  
Regarding claim 19, Fuhr in view of Tsai and Lue disclose the treatment device of claim 11, as discussed above.
Modified Fuhr further discloses wherein the first element (Fuhr: 40) is a tip (Fuhr: 40) that has an annular ring (Fuhr: 74) coupled thereto (Fuhr: paragraph 42, lines 17-25; Fig. 5; see Fig. 4 for the entirety of the tip 40).
Regarding claim 20, Fuhr in view of Tsai and Lue disclose the treatment device of claim 11, as discussed above.
Currently modified Fuhr fails to disclose the device further comprising linear bushings in contact with the second element.
However, Tsai further teaches linear bushings (136, 150) in contact with the second element (138) for the purpose of dissipating heat in the structure and providing an attachment for the second element (138) (paragraph 38, lines 6-8; paragraph 41, lines 1-6; Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Fuhr to include linear bushings in contact with the second element, as taught by Tsai, in order to dissipate heat in the drive structure and provide a connection for the second element.
Regarding claim 21, Fuhr discloses a treatment device (10) (paragraph 36, lines 1-4; Fig. 1) comprising: 
a housing (12) having a longitudinal axis extending between a proximal end and a distal end (paragraph 36, lines 1-5; see annotated Fig. 2 below); 
a striking element (86 or 89) disposed within the housing (12) and operatively driven by a solenoid (82) to move along the longitudinal axis (paragraph 44, lines 1-23; Fig. 3); 
a tip (40) disposed adjacent the distal end (paragraph 39, lines 1-5; Fig. 1 shows that cushioned piece 98 of the tip assembly 40 is positioned at the distal end); 
and a nose cone disposed about at least a portion of the tip (40), the tip (40) being moveable within the nose cone along the longitudinal axis (paragraph 39, lines 1-12; paragraph 48, lines 1-8; see annotated Fig. 5 below); 
wherein movement of the striking element (89) results in contact with the tip (40) to create a shock wave (see paragraph 45, lines 1-15; paragraph 25 and Fig. 15 discuss and represent the shockwave profile generated by the device).

    PNG
    media_image1.png
    380
    472
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    462
    697
    media_image2.png
    Greyscale

Fuhr fails to disclose a motor in the housing, a rotatable motor output shaft, and a helical cam, and further fails to disclose that the shockwave is between 10 and 20 hertz.
However, Tsai teaches a treatment device (100) (paragraph 33, lines 1-4) that includes a motor (114) within the housing (110) (paragraph 34, lines 1-14; Fig. 8; further paragraph 43, lines 1-15 discuss the transfer of reciprocal movement throughout the device such that a force transfer pin moves a plunger and a tip based on impact from the motor assembly) and having a rotatable motor output shaft (120) (paragraph 39, lines 1-8; paragraphs 39-41 generally teach that motor output shaft 120 operatively drive a thrust transfer mechanism 138 and a hammer 152, either of which could be interpreted as an analogous striking element) and a helical cam (144) operatively coupled to the motor output shaft (120) (paragraph 39, lines 1-12, 138 includes helical ramping component 144; Fig. 13). Tsai further discloses that a DC motor is more energy efficient and weighs less than a solenoid actuator (see paragraph 34, lines 5-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Fuhr with the motor assembly taught by Tsai in order to arrive at a treatment device that employs a motor substituted for a solenoid as suggested by Tsai in order to make the device more energy efficient and lightweight. 
Currently modified Fuhr fails to disclose that the shock wave occurs at a frequency between 10 and 20 hertz.
However, Lue teaches that a clinically acceptable range of shock wave frequency to deliver to a patient is 1-10 Hz (paragraph 59, lines 4-6).
The range of 1-10 hertz disclosed by Lue overlaps the claimed range of 10-20 hertz. In the case where the prior art discloses a range that overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of modified Fuhr to deliver a shock wave between 1 and 10 hertz which Lue teaches is a clinically acceptable range for shock wave application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785